IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00176-CV
 
Mohammad A. Hashmi,
                                                                      Appellant
 v.
 
Palm Gardens Homeowners Association, Inc.; 
Carl DeBarbieris Owner of and 
d/b/a Genesis Property Management and 
Genesis Community Management, Inc.,
                                                                      Appellees
 
 
 

From the 11th District Court
Harris County, Texas
Trial Court No. 03-34630
 

ORDER to file brief

 
All pending motions in the indigence
portion of this appeal are denied. 
Mohammad Hashmi’s brief is due on or before July 6, 2005.  If his brief is not filed by this date, the
indigence appeal, under this cause number, may be dismissed for want of
prosecution.  Tex. R. App. P. 42.3(b).


PER CURIAM
 
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Brief due
Order delivered and filed June 15, 2005
Do not publish